        Case 3:20-cv-01312-AWT Document 81 Filed 04/28/21 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

FRIENDS OF ANIMALS, a non-profit
corporation;
                                          No. 3:20-cv-01312-AWT
and

LAST CHANCE FOR ANIMALS, a non-
profit corporation;

Plaintiffs,
                                          SUPPLEMENTAL REPLY
v.                                        MEMORANDUM OF POINTS AND
                                          AUTHORITIES IN SUPPORT OF
GINA RAIMONDO, in her official capacity   PLAINTIFFS’ MOTION FOR
as Secretary of Commerce;                 SUMMARY JUDGMENT AND IN
                                          OPPOSITION TO DEFENDANTS’
and                                       CROSS MOTIONS FOR SUMMARY
                                          JUDGMENT
NATIONAL MARINE FISHERIES
SERVICE, an agency within the United
States Department of Commerce;

Defendants,
                                          April 28, 2021
and

SEA RESEARCH FOUNDATION, INC.

Defendant-Intervenor
          Case 3:20-cv-01312-AWT Document 81 Filed 04/28/21 Page 2 of 8




        The Court should reject Defendants’ continued efforts to make novel arguments about

why Plaintiffs lack standing. See ECF 79 and ECF 80. Of course, the Court need only reach

Defendants’ arguments if it determines that Friends of Animals (FoA) does not have standing,

but that Last Chance for Animals (LCA) does have standing. See ECF 79 at 1 (citing

Massachusetts v. EPA, 549 U.S. 497, 518 (2007)). Because, as Plaintiffs have previously argued,

FoA does have standing, see, e.g., ECF 68 at 3-5, 7-11, the Court need not even reach this issue.

        If it does reach this issue, the MMPA’s 60-day provision does not apply to LCA and thus

does not prohibit the Court from finding that LCA has standing. Federal Defendants

misunderstand Plaintiffs’ position when they write “[e]ven assuming that joining an amended

complaint as a new plaintiff is equivalent to filing a petition for review . . . .” ECF 79 at 2. But

LCA joining the timely-filed lawsuit filed by FoA is not equivalent to filing a new petition for

review. First, the MMPA does not set any time limits for interested parties joining an existing

petition for review; it merely requires that “[s]uch review . . . be initiated . . . within sixty days,”

16 U.S.C. § 1374(d)(6), which is exactly what occurred here. Second, an additional plaintiff

joining an existing lawsuit does not implicate the same concerns as filing a petition for review

more than 60 days after issuance of a permit, the latter of which would deprive NMFS of notice

that the permit was being challenged.

        Here, Defendants had full notice of Plaintiffs’ claims when FoA initiated this lawsuit one

week after the issuance of the Permit. Defendants do not even claim to have been prejudiced by

LCA’s joining of that lawsuit more than 60 days later. See Am. Pipe & Constr. Co. v. Utah, 414

U.S. 538, 554-55 (1974) (holding that when, “[w]ithin the period set by the statute of limitations,

the defendants have the essential information necessary to determine both the subject matter and

size of the prospective litigation . . . . the imposition of a time bar would not . . . promote the



                                                    1
         Case 3:20-cv-01312-AWT Document 81 Filed 04/28/21 Page 3 of 8




purposes of the statute of limitations . . . .”). There is no way Defendants could have been

prejudiced by LCA joining the lawsuit, especially since the claims did not change.

       Federal Defendants dismiss Mystic’s intervention in this lawsuit more than 60 days after

the Permit was issued as “irrelevant because the MMPA does not set any time limit for

intervention by a permit applicant in a lawsuit challenging that permit.” ECF 79 at 2. But the

MMPA also does not set any time limit for a permit opponent to join a lawsuit filed within 60

days of the permit being issued. See 16 U.S.C. § 1374(d)(6). Federal Defendants argue that the

MMPA’s language should bar permit opponents from joining an existing lawsuit after 60 days

(even though, significantly, neither Federal Defendants nor Mystic advanced that argument when

LCA was added), while at the same time allowing a party like Mystic to intervene at any time.

       Defendants’ conflicting interpretations appear nowhere in the statute and simply cannot

be reconciled. The MMPA does not, as Federal Defendants imply, merely “require that parties

opposed to the permit seek judicial review within 60 days of permit issuance,” ECF 79 at 2; it

also requires that “[a]ny applicant for a permit” initiate judicial review within 60 days. 16 U.S.C.

§ 1374(d)(6). Defendants’ theory that the MMPA statute of limitations also applies to parties

joining a lawsuit cannot be correct or else Mystic would not have been able to intervene when it

did. Because the MMPA does not prohibit parties from joining a lawsuit that was filed within 60

days of a permit being issued, the Court should reject Defendants’ tortured standing argument.

       Even if the Court concludes that the 60-day provision would apply to an additional

plaintiff like LCA, Defendants’ challenge to LCA’s standing still fails. The Amended Complaint

would relate back under Fed. R. Civ. P. 15. See ECF 78 at 3 (citing cases).

       Federal Defendants attempt to minimize the caselaw previously cited by Plaintiffs, see

ECF 78 at 2-3, by observing that none of those cases involved the MMPA or lawsuits against the



                                                 2
         Case 3:20-cv-01312-AWT Document 81 Filed 04/28/21 Page 4 of 8




United States. See ECF 79 at 2-3. But this criticism is misguided because none of Defendants’

cases involve the MMPA. Defendants failed to articulate why the principles allowing relation

back of a complaint amended as a matter of course would not apply to Plaintiffs’ claims. As to

the notion that waivers of the federal government’s sovereign immunity are to be strictly

construed, Defendants cite no case holding that the relation back analysis differs when the

government is a party, and the Federal Rules make no such distinction. See Fed. R. Civ. P. 15. In

fact, Rule 15(c)(1)(C), which allows relation back in certain circumstances when a defendant is

changed, “was added in 1966 to respond to a recurring problem in suits against the Federal

Government, particularly in the Social Security context.” See Krupski v. Costa Crociere S. p. A.,

560 U.S. 538, 550 (2010) (emphasis added) (citing Advisory Committee notes).

       Mystic inaccurately asserts that cases “uniformly conclude that relation back under

Fed.R.Civ.P. 15(c) is unavailable when the original complaint failed to establish jurisdiction.”

ECF 80 at 2. Mystic not only ignores the Northern District of Florida case cited in Plaintiffs’

brief, see ECF 78 at 3, but overlooks that relation back often cures jurisdictional defects,

including the substitution of defendants, even when the initial inclusion of the wrong defendant

deprived the court of jurisdiction. See E.R. Squibb & Sons, Inc. v. Lloyd’s & Cos., 241 F.3d 154,

164 (2d Cir. 2001) (citing Rule 15 to allow relation back “to cure the jurisdictional defect” when

initial complaint “erred as a jurisdictional matter” by naming the wrong defendant). “Moreover,

once subject matter jurisdiction is ‘cured’ by an amendment, courts regularly have treated the

defect as having been eliminated from the outset of the action.” Id. at 163.

       Mystic fails to recognize that there is no need for the Court to consider whether the

original Complaint established jurisdiction because “when a plaintiff files a complaint in federal

court and then voluntarily amends the complaint, courts look to the amended complaint to



                                                  3
          Case 3:20-cv-01312-AWT Document 81 Filed 04/28/21 Page 5 of 8




determine jurisdiction.” Rockwell Int’l Corp. v. United States, 549 U.S. 457, 473-74 (2007).

Defendants confuse the facts with the pleadings, overlooking that “[t]he state of things and the

originally alleged state of things are not synonymous.” See id. at 473. Because LCA had standing

when the original Complaint was filed, see ECF 78 at 2 (citing Lujan v. Defs. of Wildlife, 504

U.S. 555, 569 n.4 (1992)), the Court should only look to the Amended Complaint to determine

jurisdiction. For this reason, Mystic’s attempts to distinguish the cases cited by Plaintiffs by

arguing that none allowed relation back when the original complaint did not establish

jurisdiction, ECF 80 at 1-2, are misguided.

        Moreover, all of the cases cited by Mystic involved discretionary leave to amend

complaints, rather than the amendment as a matter of right that Plaintiffs filed here. See, e.g.,

Pressroom Unions-Printers League Income Sec. Fund v. Cont’l Assurance Co., 700 F.2d 889,

893 (2d Cir. 1983); Maliandi v. Montclair State Univ., No. 14-01398 (SRC), 2017 U.S. Dist.

LEXIS 110334, at *3, *13 (D.N.J. July 17, 2017). Mystic also cites dicta from Salazar v. U.S.

Postal Serv., 929 F. Supp. 966 (E.D. Va. 1996), where the plaintiff had not amended her

complaint as a matter of right, so the court had to decide whether to allow her to amend. Id. at

970 (denying motion to dismiss). Austin v. Trandell, 207 F. Supp. 2d 616 (E.D. Mich. 2002), is

not instructive because it involved multiple amended complaints requiring leave of court, and the

plaintiffs had not satisfied the statutory prerequisite for their initial complaint, so jurisdiction was

lacking under the facts existing at the time of the initial complaint. Id. at 619-21, 624-25.

        Without citing any caselaw relating to the MMPA or NEPA, Federal Defendants contend

that the Court should also apply their interpretation of the MMPA’s 60-day provision to

Plaintiffs’ NEPA claim. Federal Defendants try in vain to distinguish Jones v. Gordon, 792 F.2d

821 (9th Cir. 1986), which held that the MMPA’s 60-day provision “does not purport to govern



                                                   4
          Case 3:20-cv-01312-AWT Document 81 Filed 04/28/21 Page 6 of 8




all challenges to [MMPA] section 104 permits” and does not apply to a claim that NMFS

“violated the procedural requirements of NEPA,” even if that “procedural claim may indirectly

implicate some of the terms and conditions of the permit.” Id. at 824 (emphasis in original).

       Contrary to Defendants’ argument, Plaintiffs do not “effectively challenge the substance

of the Permit through their NEPA claims.” ECF 79 at 4. Rather, Plaintiffs challenge whether

NMFS complied with the procedural requirements of NEPA. Plaintiffs’ NEPA claim differs

significantly from their MMPA claim. True, Plaintiffs challenged the insufficiency of the

Environmental Assessment’s (EA) analysis of the effects of the Permit on wild belugas, but this

is hardly “essentially the same challenge,” id., as the separate argument that Mystic failed to

meet its burden under the MMPA of demonstrating that the Permit will not lead to the taking of

additional belugas. Plaintiffs’ NEPA claim also alleges that NMFS violated NEPA by failing to

take a hard look at the full environmental consequences of the Permit because the EA that it

conducted failed to analyze the social harms of removal and the risks of COVID-19; minimized

and made erroneous conclusions about the harms of transport; and was not the result of public

comments. See ECF 61-1 at 29-40. These issues are distinct from whether the Permit complies

with the MMPA.

       Federal Defendants also advance a curious argument that Plaintiffs’ NEPA claim is

“artful pleading” intended to circumvent the MMPA’s 60-day provision. See ECF 79 at 4-6.

Federal Defendants do not explain how a claim that FoA pleaded in detail only a week after the

Permit was issued, see ECF 1 at ¶¶ 93-103, ¶¶ 152-156, could have been an attempt to evade a

provision that could not possibly have applied. For this and other reasons, Blue Water

Fishermen’s Ass’n v. Nat’l Marine Fisheries Serv., 158 F. Supp. 2d. 118 (D. Mass. 2001), is not

analogous. In that case, plaintiffs initially filed their complaint for preliminary injunctive relief



                                                   5
         Case 3:20-cv-01312-AWT Document 81 Filed 04/28/21 Page 7 of 8




more than 30 days after the agency issued the regulations at issue under the Magnuson-Stevens

Act (MSA). See id. at 119, 121 n.12. Problematically for plaintiffs in that case, the MSA both

prohibits preliminary injunctive relief and has a 30-day statute of limitations. Id. at 121 (citing 16

U.S.C. § 1855(f)(1)). Because the MSA clearly barred plaintiffs’ desired relief, they instead

sought to characterize their lawsuit as a challenge to a biological opinion under the Endangered

Species Act (ESA), but the court held that plaintiffs had no viable cause of action under the ESA.

See id. at 121-22. In contrast, here FoA initially brought its claims within the MMPA’s statute of

limitations, and Plaintiffs do have a viable cause of action under NEPA. Similarly, Sea Hawk

Seafoods, Inc. v. Locke, 568 F.3d 757 (9th Cir. 2009), is distinguishable because there, plaintiffs

challenged a regulation promulgated under the MSA, and sought to evade the MSA’s statute of

limitations by characterizing their action as a failure to act under the Administrative Procedure

Act. See id. at 766. Here, Plaintiffs brought two independent claims under two separate

statutes—the MMPA and NEPA. Contrary to Federal Defendants’ belief that NMFS’s failure to

consider the social harms of the Permit “should have been brought” under the humaneness

requirement of the MMPA regulations, ECF 79 at 4, NMFS’s failure to analyze those impacts in

the EA can only be challenged under NEPA. See Nat’l Audubon Soc’y v. Hoffman, 132 F.3d 7,

19 (2d Cir. 1997) (“NEPA is a procedural statute . . . . Our task is to ensure NEPA compliance

with the environmental policies and the law . . . .”).

       Both FoA and LCA have standing to assert their claims. The MMPA’s 60-day provision

does not apply to LCA because this petition for review was initiated within 60 days. Even if this

provision did apply to LCA, the Amended Complaint would relate back. There is no need for the

Court to determine whether it had jurisdiction when the original Complaint was filed; it need

only determine whether it has jurisdiction now.



                                                  6
Case 3:20-cv-01312-AWT Document 81 Filed 04/28/21 Page 8 of 8




                           Respectfully submitted,

                           /s/ Stephen R. Hernick
                           Stephen R. Hernick (phv10846)
                           Friends of Animals, Wildlife Law Program
                           7500 E. Arapahoe Rd., Suite 385
                           Centennial, CO 80112
                           Tel: 720-749-7791
                           Fax: 888-236-3303
                           SHernick@friendsofanimals.org

                           Jessica Rubin (Bar No. ct13768)
                           Director of Legal Practice and Animal Law Clinic
                           University of Connecticut School of Law
                           55 Elizabeth Street
                           Hartford, CT 06105
                           Tel: (860) 570-5209
                           Fax: (860) 570-5366
                           Jessica.rubin@uconn.edu

                           Attorneys for Plaintiff Friends of Animals

                           /s/ David A. Ball
                           David A. Ball (Bar No. ct10154)
                           Cohen and Wolf, P.C.
                           1115 Broad Street
                           Bridgeport, CT 06604
                           Tel: (203) 337-4134
                           Fax: (203) 337-5534
                           dball@cohenandwolf.com

                           Attorney for Plaintiff Last Chance for Animals




                              7
